Citation Nr: 0606257	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1942 to June 
1946.  He was the recipient of the Combat Infantry Badge and 
the Purple Heart Medal.  The veteran died in January 1973.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in October 2003.  


FINDINGS OF FACT

1.  The veteran died in January 1973.

2.  The death certificate listed the immediate cause of death 
as myocardial infarction of day's duration due to 
arteriosclerotic heart disease of year's duration.  

3.  At the time of the veteran's death, service connection 
was in effect for a perforating wound of the upper third of 
the left thigh, a penetrating wound of the lateral surface of 
the left ankle, complete paralysis of the left sciatic nerve, 
and loss of use of the left foot, flail foot, all combined 
for an 80 percent disability evaluation, and a noncompensable 
disability evaluation for malaria.  The veteran was also in 
receipt of special monthly compensation as a result of loss 
of use of one foot. 

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he totally disabled 
continuously after discharge for a period of service not less 
than 5 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 based on entitlement to a total disability rating for 
a continuous period of at least 10 years prior to death are 
not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the May 2001 and July 2001 rating 
determinations, the August 2002 statement of the case, the 
October 2005 supplemental statement of the case, and the 
April 2001, January 2004, and August 2004 VCAA letters, 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case, the supplemental 
statement of the case, and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The August 2004 letter notified the appellant of the need to 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that she could submit such evidence.  This 
communication served to tell the appellant that she should 
furnish any pertinent evidence in her possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the appellant was prejudiced by the delayed 
notice.

If the appellant had submitted additional evidence 
substantiating her claim following VCAA notice, she would 
have received the same benefit as if she submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service, VA, and private treatment 
records have been obtained.  A VA medical opinion was also 
obtained in conjunction with the claim..  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

The death certificate shows that the veteran died in January 
1973.  According to the death certificate the immediate cause 
of death was myocardial infarction of day's duration due to 
arteriosclerotic heart disease of year's duration. 

At the time of the veteran's death, service connection was in 
effect for perforating wound of the upper third of the left 
thigh, a penetrating wound of the lateral surface of the left 
ankle, complete paralysis of the left sciatic nerve, and loss 
of use of the left foot, flail foot, all combined for an 80 
percent disability evaluation, and a noncompensable 
disability evaluation for malaria.  The veteran was also in 
receipt of special monthly compensation as a result of loss 
of use of one foot. 

Service medical records reveal no complaints or findings of a 
myocardial infarction, a heart disorder, or heart disease.  
At the time of an October 1946 VA examination, there were no 
complaints or findings of a myocardial infarction, a heart 
disorder, or heart disease.  There were also no complaints or 
findings of a myocardial infarction, a heart disorder, or 
heart disease at the time of a December 1946 VA examination.  
At the time of a June 1947 VA examination, the veteran's 
blood pressure was 130/70.  Normal findings were reported for 
the cardiovascular system.  

There were no findings of a myocardial infarction, a heart 
disorder, or heart disease until many years after service, 
with the first objective medical evidence of heart disease or 
myocardial infarction being listed on the veteran's death 
certificate.  

In a September 2000 letter, the veteran's sister indicated 
that the braces on the veteran's legs and feet put a heavy 
burden on his heart.  She noted that when he tried walking, 
he would have pains in his chest and breathe heavily.  She 
noted that the veteran put a great strain on his body and 
heart when trying to walk.  She stated that the veteran never 
worked after service.  

In a June 2001 statement, the veteran's sister again 
indicated that the veteran's burden of carrying the braces 
took away all his health.  She noted that after his release 
from the service, the veteran developed chest pains and heart 
problems and was treated by a local physician.  She stated 
that the physician who treated the veteran was deceased and 
that there were no medical records available of the 
treatment.  She noted that it was her belief that the 
veteran's sedentary lifestyle eroded his quality of life and 
caused his premature demise.  

In her September 2002 substantive appeal, the appellant 
indicated that it was her belief that the veteran's 
myocardial infarction due to arteriosclerotic heart disease 
was a result, in whole or in part, to his complications of 
his malaria or overt exertion that plagued his life on a 
daily basis for even the most simple tasks as walking.  

In October 2003, the Board remanded this matter for further 
development, to include attempting to obtain treatment 
records from the Wilkes-Barre VA Medical Center and to obtain 
an opinion as to whether the veteran's fatal arteriosclerotic 
cardiovascular disease was related to his service-connected 
disabilities.  

Attempts to obtain the treatment records were unfruitful.  

In May 2005, the requested VA opinion was obtained.  The 
examiner indicated that he had reviewed the claims folder.  
The examiner noted that the records provided indicated that 
the veteran suffered a gunshot wound in the service in June 
1944.  The gunshot wound was to the upper left leg resulting 
in sciatic nerve destruction with associated left leg 
weakness, which he had for the remainder of his life.  He 
noted that there was very little documentation of the 
veteran's illness prior to dying in 1973 when he had a 
myocardial infarction according to the death certificate.  
The examiner observed that there was no documentation of that 
event, the electrocardiogram, or the cardiac enzymes at that 
time.  

The examiner indicated that there was no connection between 
the left leg injury such as this and coronary artery disease 
or arteriosclerosis.  He stated that it was very unlikely 
that the left leg injury contributed in any way to the 
veteran's disability from a cardiac standpoint or that his 
death resulted or was hastened or made more likely by the 
injury to the left leg.  

Service connection for the cause of the veteran's death is 
not warranted.  The veteran died in January 1973 as a result 
of a myocardial infarction due to or as a consequence of 
arteriosclerotic heart disease.  The service medical records 
are devoid of any complaints of a myocardial infarction or 
heart disease.  Moreover, there were no complaints or 
findings of a myocardial infarction or arteriosclerotic heart 
disease at the time of October 1946, December 1946, or June 
1947 VA examinations.  In addition, at the time of the June 
1947 VA examination, the veteran's blood pressure was 130/70 
and normal findings were reported for the cardiovascular 
system.  The objective medical evidence reveals no complaints 
or findings of any heart disease until the time of the 
veteran's death in January 1973, many years after service.  

With regard to the disabilities for which service connection 
was in effect for at the time of the veteran's death, the 
Board notes that none were not listed as having been a cause 
or a contributing cause of the veteran's death on the death 
certificate.

While the appellant and the veteran's sister have expressed 
their belief that the veteran's heart disease was related to 
his service-connected disabilities as a result of the veteran 
having to be sedentary due to his service-connected leg 
injuries and/or the stress put on the veteran's body by 
having to use his braces, neither individual is qualified to 
render such an opinion as they have not been shown to be 
medical experts, and as such are not qualified to express an 
opinion regarding any medical causation which led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), neither the 
appellant's nor the veteran's sister's lay opinions can be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  

Moreover, the May 2005 VA examiner, after reviewing the 
veteran's claims file in its entirety, indicated that there 
was no connection between the left leg injury and coronary 
artery disease or arteriosclerosis and stated that it was 
very unlikely that the left leg injury contributed in any way 
to the veteran's disability from a cardiac standpoint or that 
his death resulted or was hastened or made more likely by the 
injury to the left leg.

As to the appellant's contention that the veteran's service-
connected malaria caused the arteriosclerotic disease which 
led to the myocardial infarction, she again is not qualified 
to render such an opinion and there has been no evidence 
received relating the veteran's service-connected malaria to 
arteriosclerotic heart disease or a myocardial infarction.  

The record in this case regrettably contains no competent 
evidence that a service-connected disability caused or 
contributed to cause or accelerated death.  The current 
record fails to demonstrate a basis to link the veteran's 
death with his period of service or his service-connected 
disorders. 


1318

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected. 

A "deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability rated totally disabling if the 
service-connected disability was either continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

The critical element that must be satisfied to establish 
benefits under 38 U.S.C.A. § 1318 is that the veteran have 
been in receipt of compensation based on service-connected 
disability rated 100 percent disabling for a period of 10 
years immediately before death.

The Board notes that the RO, in a December 1946 rating 
determination, granted service connection for a perforating 
wound of the upper third of the left thigh; a penetrating 
wound of the lateral surface of the left ankle; complete 
paralysis of the left sciatic nerve; and loss of use of the 
left foot, flail foot, and assigned a temporary convalescent 
rating of 100 percent as the veteran's disability had not 
reached a permanent or static level.  The RO also granted 
service connection for malaria and assigned a noncompensable 
disability evaluation.  The veteran was awarded special 
monthly compensation as a result of loss of use of one foot. 

Following a June 1947 VA examination, the RO, in a September 
1947 rating determination decreased the veteran's disability 
from 100 to 80 percent for his perforating wound of the upper 
third of the left thigh; a penetrating wound of the lateral 
surface of the left ankle; complete paralysis of the left 
sciatic nerve, and loss of use of the left foot, flail foot.  
The veteran was notified of this decision that same month and 
did not appeal.  Thus, the decision became final.  

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2005).

The adjudication of claims for benefits pursuant to 
38 U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.

A number of Court of Appeals for Veterans Claims (CAVC) 
decisions interpreting 38 U.S.C.A. § 1318(b) have found that 
a surviving spouse was entitled to demonstrate that, for 
purposes of this section, the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims file 
or in VA custody at the time of his/her death and under the 
law then applicable or subsequently made retroactively 
applicable. See, e.g., Green v. Brown, 10 Vet. App. 111, 118-
19 (1997); Cole v. West, 13 Vet. App. 268, 278 (1999).

In response to such CAVC decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service-connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims. See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years before 
death), the provisions of 38 C.F.R. § 20.1106, the 
implementing regulation, do permit "hypothetical 
entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the CAFC addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
CAFC found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of § 1318 and clarified VA's 
earlier interpretation of the statute.  NOVA I at 1376-77.

Upon consideration of § 1318, the CAFC found that the 
statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed and noted that 38 U.S.C.A. 
§ 1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  NOVA I at 
1379.

Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  The CAFC 
remanded the case in order for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between the 
two regulations.  NOVA I at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical entitlement" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  The revised regulation is 
clearly applicable to the present claim.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the CAFC, after reviewing its holding in 
NOVA I, observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should 
be interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.

It held that VA could properly do so and had adequately 
explained its rationale.  NOVA II at 1378.

The Board notes that the veteran's representative has raised 
the issue of there having been clear and unmistakable error 
(CUE) in the September 1947 rating determination, by the RO 
decreasing the veteran's disability evaluation from 100 to 80 
percent.  The Board notes that previous determinations that 
are final and binding, including decisions of service 
connection and other matters will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior rating decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

As noted above, the RO, in its December 1946 rating 
determination, assigned a 100 percent disability for the 
veteran's left leg injuries as a result of the veteran's 
disability not having reached a permanent or static level.  
The RO informed the veteran that the compensation awarded for 
this condition was subject to change upon medical 
examination, which he would be requested to undergo at a 
future date.  

The veteran was afforded a VA examination in June 1947.  
Physical examination performed at that time revealed complete 
paralysis of the left sciatic at the mid thigh level.  A 
final diagnosis of complete paralysis of the left sciatic 
nerve at mid-level with foot drop and anesthesia was 
rendered.  A higher brace was recommended to support the 
knee.  Following examination, the RO decreased the veteran's 
disability evaluation for his left leg disorder from 100 to 
80 percent.  

In October 1947, a letter was received from the veteran's 
private physician, E. Biancarelli, M.D., which indicated that 
the veteran had been under his care for paralysis, sciatic 
nerve, complete, involving the left ankle.  He noted that the 
veteran's condition appeared to be progressive as he had 
developed a problem with his knee joint.  In an October 19947 
rating determination, the RO confirmed and continued the 80 
percent disability evaluation for the veteran's left leg 
injury.  

The assigned 80 percent disability evaluation for the 
veteran's left leg injury was the highest possible schedular 
disability evaluation that could have been assigned for this 
type of injury.  An 80 percent evaluation is warranted for 
complete paralysis of the sciatic nerve.  As such, it was 
appropriate for the RO to assign the 80 percent disability 
evaluation.

The Board appreciates that the appellant does not agree with 
conclusions the VA rating board reached in September/October 
1947.  However, the Court has consistently stressed the 
rigorous nature of the concept of CUE; "clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the RO evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In view of the foregoing, the Board determines that the 
September/October 1947 rating determination was not an 
"undebatable" error.  Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  As the September/October 1947 rating 
decision was supported by the evidence and law then of 
record, it was not the product of CUE.

In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of his own 
willful misconduct, at the time of his death he was not 
totally disabled from service-connected disabilities for 10 
continuous years immediately preceding death nor was he 
totally disabled continuously after discharge for a period of 
service not less than 5 years immediately preceding death.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.


ORDER

The appeal, as to the issue of entitlement to service 
connection for  the cause of the veteran's death, is denied.  



The appeal, as to DIC under the provisions of 38 U.S.C. 
§ 1318, is denied.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


